Citation Nr: 1530873	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected painful scar, left upper extremity.  

2.  Entitlement to an increased rating for service-connected deep, nonlinear scars, residuals of necrotizing fasciitis, status post multiple surgical procedures, currently evaluated as 20 percent disabling.

3.  Entitlement to an effective date prior to October 7, 2013, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Neil B. Riley, Attorney, with the Law Office of Penelope Gronbeck



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969, and from January 1970 to October 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision rendered by the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for painful scar, left upper extremity, evaluated as 10 percent disabling, and which denied a claim for a rating in excess of 20 percent for service-connected deep, nonlinear scars, residuals of necrotizing fasciitis, status post multiple surgical procedures.  In January 2014, the RO granted a TDIU, and assigned an effective date of October 7, 2013.

In December 2014, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to an effective date prior to October 7, 2013, for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO. 
FINDINGS OF FACT

1.  The Veteran's service-connected painful scar, left upper extremity, is shown to measure 17 cm. x 0.3 cm.; it is not shown to cover an area or areas of at least 12 square inches (77 sq. cm.), or to be productive of at least three scars that are painful or unstable.  

2.  The Veteran's service-connected deep, nonlinear scars, residuals of necrotizing fasciitis, status post multiple surgical procedures, is shown to measure 36 cm. x 4 cm.; it is not shown to cover an area or areas of at least 72 square inches (465 sq. cm.), or to be productive of at least five scars that are painful or unstable.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected painful scar, left upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7804, 7805 (2014).

2.  The criteria for a rating in excess of 20 percent for service-connected deep, nonlinear scars, residuals of necrotizing fasciitis, status post multiple surgical procedures, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7804, 7805 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation/Increased Rating

The Veteran asserts that he is entitled to an initial evaluation in excess of 10 percent for service-connected painful scar, left upper extremity, and a rating in excess of 20 percent for service-connected deep, nonlinear scars, residuals of necrotizing fasciitis, status post multiple surgical procedures.  During his hearing, held in December 2014, the Veteran testified that he had recently experienced scabbing, sensitivity, and redness in his left upper extremity scar.  He also reported that although he could move his left ring and pinky (fifth) fingers, he had no feeling in his fifth finger, and that it became very cold in winter.  With regard to his residual scars of necrotizing fasciitis, status post multiple surgical procedures, he testified that he had pain and a pulling sensation sometimes when lifting things.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

Under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802, (2014), a 10 percent evaluation is warranted for: "scars, other than head, face, or neck," that inter alia cover an area or areas exceeding 6 square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.).  

A 20 percent rating is warranted for scars covering an area or areas covering at least 12 square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm.).  Id.

A 30 percent rating is warranted for scars covering an area or areas covering at least 72 square inches (465 sq. cm.), but less than 144 square inches (929 sq. cm.). 

Under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014), a 10 percent evaluation is warranted for one or two superficial scars that are painful or unstable.  

For a 20 percent rating, there must be three or four scars that are painful or unstable.  Id.

For a 30 percent rating, there must be five or more scars that are painful or unstable.  Id.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, scars may be rated on limitation of function of the affected part.

By way of history, see 38 C.F.R. § 4.1 (2014), the Veteran's service treatment records do not show any relevant treatment.  Following service, in July 2002, the Veteran was treated for an 8-week history of pain, swelling, and erythema of his left forearm.  The Veteran underwent extensive surgical procedures on his left arm.  A May 2002 VA examination report noted an extensive scar from above the left forearm to the volar surface of the left wrist, 30 cm. x 4 cm., that was superficial and nontender, but irregular, raised, and shiny.  In a June 2003 opinion, the VA examiner concluded that the Veteran's necrotizing fasciitis was secondary to his service-connected diabetes mellitus.  

The relevant medical evidence is summarized as follows: a VA disability benefits questionnaire (DBQ) covering the Veteran's scars, dated in May 2012, shows the following: the Veteran has two painful left forearm scars on the medial aspect of his forearm.  The scars are not unstable, and are not both painful and unstable.  The scars are not due to burns.  The scars are superficial and nonlinear, measuring 32 cm. x 0.2 cm., and 17 cm. x 0.3 cm.  The approximate total area of the scars is 11.5 cm. (squared).  There are no other pertinent physical findings, complications, conditions, signs, and/or symptoms, such as muscle or nerve damage.  Photographs are not indicated.  The Veteran's scars do not impact his ability to work.    

A VA general medical DBQ, dated in May 2012, showed that the examiner concluded that it was less likely as not that the Veteran's service-connected disabilities, to include his scar, residual of necrotizing fasciitis, would negatively impact his ability to secure and maintain substantially gainful employment, and that the Veteran could do most sedentary work.    

A VA scars DBQ, dated in August 2013, shows the following: the examiner indicated that the Veteran's claims file had been reviewed.  There was one painful scar of the trunk or extremities, which was not unstable, with frequent loss of covering of skin.  The scar was not both painful and unstable.  The left upper extremity scar was at the palmar aspect, extending from the mid-humerus to the wrist.  The scar was deep and nonlinear, measuring 36 cm. x 4 cm.  The approximate total area was 144 cm. (squared).  The scar limited lifting, and impacted the Veteran's ability to work by making him unable to lift.  The left fourth and fifth fingers had paresthesia. 

An addendum to the August 2013 scars DBQ, dated in November 2013, shows that the RO requested that the examiner who performed the August 2013 VA scars DBQ state whether the Veteran had one left upper extremity scar (as indicated in the August 2013 DBQ), or two left upper extremity scars (as indicated in the May 2012 DBQ).  The examiner responded that the Veteran's 17.3 cm. superficial linear scar of the left upper extremity had inadvertently been left out of the August 2013 DBQ, and that the scar still exists.

As an initial matter, the Board notes that the RO's February 2004 grant of service connection for scar, necrotizing fasciitis, status post multiple surgeries, was based on the finding of a single left forearm scar, measuring 30 cm. x 4 cm., as noted in the May 2003 VA examination report.  The RO's August 2013 grant of service connection for a painful scar of the left upper extremity was based on the discussion in the November 2013 VA addendum opinion of a different left forearm scar than that noted in the May 2003 VA examination report.  Specifically, it was based on the finding of a 17.3 cm. superficial linear scar of the left forearm (which had inadvertently not been discussed in the August 2013 DBQ).    

A.  Painful Scar, Left Upper Extremity

In August 2013, the RO granted service connection for painful scar, left upper extremity, evaluated as 10 percent disabling under 38 C.F.R. § 4.114, DC 7804, with an effective date for service connection of August 27, 2013.  The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 10 percent.   

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board finds that the claim must be denied.  The only relevant medical evidence dated on or after the date of service connection is the August 2013 VA scars DBQ (dated August 27, 2013), and the associated November 2013 addendum.  However, the August 2013 examiner appears to have accepted the findings in the May 2012 VA DBQ, which notes that the scar in issue measures 17 cm. x 0.3 cm.  This evidence is insufficient to show that the Veteran's left upper extremity scar covers an area or areas of at least 12 square inches (77 sq. cm.), or that it is productive of at least three scars that are painful or unstable.  In this regard, even if the Veteran's scar, residual of necrotizing fasciitis, status post multiple surgical procedures (discussed in Part I.B.) were to be evaluated under DC 7804, it would not result in an initial evaluation in excess of 10 percent, as the total number of scars would still only be two.  See DC 7804, Note 3.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for an initial evaluation in excess of 10 percent under DCs 7801, 7802, and 7804 have not been met.  With regard to a limitation of function under DC 7805, the Veteran has reported that he has numbness and other impairment of his fingers.  The August 2013 report notes an inability to lift.  However, service connection is currently in effect for disabilities that include peripheral neuropathy of the left upper extremity, evaluated under 4.124a, Diagnostic Code 8516.  This disability evaluation includes consideration of symptoms associated with various degrees of paralysis.  Id.  Therefore, to compensate him for these symptoms in association with his evaluation for his left upper extremity scar would violate VA's rule against pyramiding.  See 38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  


B.  Scars, Residuals of Necrotizing Fasciitis

In August 2003, the RO granted service connection for "scar, residual of necrotizing fasciitis, status post multiple surgical procedures associated with herbicide exposure," under 38 C.F.R. § 3.310, evaluated as 20 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).   In a final and unappealed decision, dated in February 2004, the RO denied a claim for a rating in excess of 20 percent.  Id.  

According to the January 2014 statement of the case, in April 2013, the Veteran filed a claim for an increased rating (this claim is not of record).  In August 2013, the RO determined that a rating in excess of 20 percent was not warranted for the Veteran's "deep, nonlinear scars, residuals of necrotizing fasciitis, status post multiple surgical procedures (herbicide)."  Inasmuch as the previously discussed history of the scars in issue indicates that the Veteran's 20 percent disability rating is based on one scar, the RO's characterization of this disability with use of the plural ("scars") appears to be unwarranted.  The Veteran has appealed.  

The Board finds that the claim must be denied.  The May 2012 VA DBQ shows that the Veteran's scars are not unstable, and are not both painful and unstable.  The scar in issue was noted to measure 32 cm. x 0.2 cm.  The May 2013 VA DBQ shows that this scar was painful, but not unstable.  It was at the palmar aspect, extending from the mid-humerus to the wrist, and measured 36 cm. x 4 cm.  In summary, the evidence is insufficient to show that the Veteran's scar, residual of necrotizing fasciitis, status post multiple surgical procedures, covers an area or areas of at least 72 square inches (465 sq. cm.), or that it is productive of five or more scars that are painful or unstable.  With regard to a limitation of function under DC 7805, as discussed in Part I.A., the Veteran has reported that he has numbness and other impairment of his fingers, and the August 2013 report notes an inability to lift.  However, service connection is currently in effect for disabilities that include peripheral neuropathy of the left upper extremity, evaluated under 4.124a, Diagnostic Code 8516.  This disability evaluation includes consideration of symptoms associated with various degrees of paralysis.  Id.  Therefore, to compensate him for these symptoms in association with his evaluation for his scar, residual of necrotizing fasciitis, status post multiple surgical procedures, would violate VA's rule against pyramiding.  38 C.F.R. § 4.14; Esteban.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

C.  Conclusion

The Board has considered the Veteran's statements that he should be entitled to initial increased/higher disability ratings.  He reports decreased function due to such symptoms as pain and weakness.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his skin and musculoskeletal symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased initial/higher ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  Those examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's service-connected disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disabilities have caused him to miss work, or that they have resulted in any post-service hospitalizations.  The evidence indicates that the Veteran has reported that he cannot work due to right knee and back symptoms.  See e.g., April 2010 VA examination report.  However, neither of the service-connected disabilities in issue are shown to have been found to be productive of unemployability.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disabilities in issue are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), as applicable, and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that any of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased rating is warranted.

Finally, in January 2014, the Board notes that the RO granted a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The issue of entitlement to an earlier effective date for TDIU has been remanded, infra.  With regard to the disabilities in issue, although the Veteran has submitted evidence of medical disability, and made claims for the highest ratings possible and an increase in his combined disability rating, he has not submitted evidence of unemployability related to these disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised in association with these claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching these decisions, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claim for an increased initial evaluation for service-connected painful scar, left upper extremity, where, as here, the claim involves an initial increased evaluation, the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

For the increased rating claim, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in April 2012, of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded an examination. 

In December 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2014 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the severity of the disabilities in issue.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).







ORDER

An initial evaluation in excess of 10 percent for service-connected painful scar, left upper extremity, is denied.  

A rating in excess of 20 percent for service-connected deep, nonlinear scars, residuals of necrotizing fasciitis, status post multiple surgical procedures, is denied.



REMAND

With regard to the claim of entitlement to an effective date prior to October 7, 2013, for a TDIU, the claims file shows that in January 2014, the RO granted a TDIU, and assigned an effective date of October 7, 2013.  A statement from the Veteran's representative, received in February 2015, indicates that a statement of the case (SOC) was issued on September 23, 2014, however, this SOC is not currently of record.  In addition, notwithstanding the discussion of this issue during the Veteran's December 2014 hearing, it is unclear if an appeal was submitted in association with this claim.  See 38 C.F.R. § 20.202 (2014).

Given the foregoing, it is unclear whether the Board has jurisdiction over the issue of entitlement to an effective date prior to October 7, 2013, for a TDIU. See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).   In addition, there is a possibility that failure to consider any SOC and/or appeal may result in prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, on remand, the RO should make all necessary efforts to obtain the September 2014 statement of the case, and any associated appeal, on the issue of entitlement to an effective date prior to October 7, 2013, for a TDIU.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file any statement of the case, and appeal, associated with the claim of entitlement to an effective date prior to October 7, 2013, for a TDIU.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim, taking into consideration all additional evidence added to the record.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and the case should thereafter be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


